Case 1:17-cv-23429-MGC Document 201 Entered on FLSD Docket 07/06/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                CASE NO. 1:17-cv-23429-MGC

    PATRICIA RODGERS, et al.,
    individually and on behalf of
    all others similarly situated,

           Plaintiffs,

    vs.

    MARK ADDY, et al.

          Defendants.
    _________________________________________/

    DEFENDANTS’ STATUS REPORT REGARDING PRODUCTION OF RECORDS
                    SUBMITTED TO ACCOUNTANTS

          Pursuant to the Court’s oral ruling on June 21, 2021 and the Court's order dated June
   22, 2021 (ECF Doc. 194) Defendants Daniel Waldron, Cody Morrow, Suzanne Morrow,
   Jorge de la Concepcion, Disney di Martinez, and Carol Rosenau (collectively "Defendants")
   hereby provide their status report regarding Defendants' production of the records submitted
   to their accountants.
          Defendants are still in the process of determining which records they maintained, if
   any, and which records they provided to their accountants for the purpose of calculating their
   profit and loss statements for the years 2014 through 2019.


   Date: July 6, 2021                         Respectfully submitted,

                                              QUARLES & BRADY, LLP
                                              Attorneys for Individual Defendants
                                              Two North Central Avenue
                                              Phoenix, AZ 85004
                                              Telephone: (602) 229-5200
                                              Facsimile: (602) 229-5690

                                              By: /s/ Zachary S. Foster
                                              ZACHARY S. FOSTER
                                              Florida Bar No. 111980
                                              Zachary.Foster@quarles.com
Case 1:17-cv-23429-MGC Document 201 Entered on FLSD Docket 07/06/2021 Page 2 of 3




                                     KEVIN D. QUIGLEY
                                     Arizona Bar No. 015972
                                     Admitted Pro Hac Vice
                                     Kevin.Quigley@quarles.com

                                     EDWARD SALANGA
                                     Arizona Bar No. 020654
                                     Admitted Pro Hac Vice
                                     Edward.Salanga@quarles.com

                                     BRIAN A. HOWIE
                                     Arizona Bar No. 026021
                                     Admitted Pro Hac Vice
                                     Brian.Howie@quarles.com

                                     QUARLES & BRADY, LLP
                                     Attorneys for Individual Defendants
                                     101 E. Kennedy Boulevard, Suite 3400
                                     Tampa, FL 33602
                                     Telephone: (813) 387-0300
                                     Facsimile: (813) 387-1800




                                        2
Case 1:17-cv-23429-MGC Document 201 Entered on FLSD Docket 07/06/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing Defendants’ Status

   Report Regarding Production of Records Submitted to Accountants was served electronically

   using the CM/ECF system, on July 6, 2021, on all counsel or parties of record on the service

   list.

                                        SERVICE LIST

    Etan Mark, Esq.
    Yaniv Adar, Esq.
    Niki Namazi, Esq.
    Attorneys for Plaintiffs
    MARK MIGDAL & HAYDEN
    80 S.W. 8th
    Street, Suite 1999
    Miami, Florida 33130
    etan@markmigdal.com
    yaniv@markmigdal.com
    niki@markmigdal.com
    eservice@markmigdal.com

    AND

    Jason Jones, Esq.
    Ohio Bar No. 0095384
    jason@jonesatlaw.com




                                                    /s/ Zachary S. Foster
                                                    Attorney
